   Case:18-04891-ESL13 Doc#:32 Filed:03/26/19 Entered:03/26/19 16:48:01                        Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 2 COURT
                                       FOR THE DISTRICT OF PUERTO RICO

IN RE:

ANTONIO F LAUREANO MORALES                                             CASE NO. 18-04891-ESL
ARELIS M RIVERA BARBOSA                                                CHAPTER 13
   DEBTOR(S)
                                                                        **AMENDED DOCUMENT**

                                         TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 5 years

2. The liquidation value of the estate is $: 0.00

3. The general unsecured pool is $: 0.00



                          PLAN DATE: August 28, 2018                   PLAN BASE: $52,800.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 3/26/2019
                       FAVORABLE                                          X UNFAVORABLE
  1. [X] FEASIBILITY 11 USC § 1325(a)(6):

  a) Debtor has 4 months in arrears with the trustee; equivalent to $1,200.00. b) Debtors have to address with
proper projections as to how they will be able to increase the plan payments.


  2. [X] INSUFFICIENTLY FUNDED § 1325(b):

   Plan is not sufficient funds to pay priority Treasury Dept of PR.


  3. [X] UNFAIR DISCRIMINATION § 1322(b):

   Amend plan to eliminate secured treatment to Asoc. Residentes de Horizontes, Inc. as per order granting
trustee’s Objection to Claim No. 7. Debt is now unsecured.


  4. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

  Debtor submitted income evidence for 01/07/2018 $497.00; 01/14/2018 $119.08 and 01/21/2018 $608.06.
Statement of Financial Affairs discloses year to date (YTD) income $0.00. Per Schedule I debtor is not
employed.


  5. [X] DOES NOT PROVIDE FOR SECURED CREDITOR § 1325(a)(5):

     Plan does not provide for direct payment to Coop Jesus Obrero retirement loan (Claim No. 10.)


  6. [X] FAILS SECTION 1325(a)(9):

  • State Tax Returns: All missing. Years 2014 thru 2017.
   Case:18-04891-ESL13 Doc#:32 Filed:03/26/19 Entered:03/26/19 16:48:01                                                              Desc: Main
                              Document Page 2 of 2
TRUSTEE'S REPORT ON CONFIRMATION                                                                                                        Page 2


  [X] OTHER:

   1) Coop Jesus Obrero "Objection to Confirmation of Plan" filed on 8 -31-2018 docket no. 9 and FBPR's
 "Opposition to Confirmation " filed on 9 -26-2018 docket no. 16 are pending to be addressed by debtor. 2)
 Amend Statement of Financial Affairs to include a vehicle used by then belonging to a cousin. 3) Debtors are to
 amend schedules of income and expenses to account for fact that they supply two dependents (for tax
 purposes) approx. $300 a month. They might cease those payments.


 NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
     are available to parties in interest at the Trustee’s Office.

                                                                                         /s/ Pedro R Medina
                                                                                         Pedro R Medina
 Atty: VICTOR THOMAS SANTIAGO*                                                           USDC #226614
                                                                                          ALEJANDRO OLIVERAS RIVERA
                                                                                          Chapter 13 Trustee
                                                                                          PO Box 9024062, Old San Juan Station
                                                                                          San Juan PR 00902-4062
                                                                                         CMC - DR
